As filed with the Securities and Exchange Commission on May 22, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22282 Cook & Bynum Funds Trust (Exact name of registrant as specified in charter) 820 Shades Creek Parkway, Suite 2450 Birmingham, AL 35209 (Address of principal executive offices) (Zip code) Mr. J. Dowe Bynum 820 Shades Creek Parkway, Suite 2450 Birmingham, AL 35209 (Name and address of agent for service) With copies to: Timothy Selby Alston & Bird LLP 90 Park Ave New York, NY 10016 205-994-2815 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2015 Date of reporting period:March 31, 2015 Item 1. Reports to Stockholders. Semi-Annual Report|March 31, 2015 Table of Contents Shareholder Letter 1 Manager Commentary 8 Disclosure of Fund Expenses 12 Schedule of Investments 14 Statement of Assets and Liabilities 17 Statement of Operations 18 Statements of Changes in Net Assets 19 Financial Highlights 20 Notes to Financial Statements 22 Additional Information 32 The Cook & Bynum Fund Shareholder Letter March 31, 2015 (Unaudited) Dear Partners: For the six month period ended March 31, 2015, The Cook & Bynum Fund (the “Fund”) fell 2.6 % net of all costs. The S&P 500 plus Dividends (“S&P”) gained 5.9% over the same period. For the one-year period ended March 31, 2015, the Fund gained 1.6% compared to a gain of 12.7% for the S&P, while the Fund returned 6.5% on an annualized basis versus 16.1% for the S&P during the three-year period ended March 31, 2015.Since inception on July 1, 2009 through March 31, 2015, the Fund is up 10.8% per annum compared to 17.5% for the S&P. Past performance is not indicative of future results and current performance may be lower or higher that the performance quoted. Investment return and principal value will fluctuate and shares, when redeemed, may be worth more of less than their original cost. To obtain the most recent month-end performance, please call the Fund’s toll-free number at 1-877-839-COBY (2629). Cook & Bynum Capital Management, LLC, the Fund’s adviser, has contractually agreed to reduce fees and/or reimburse the Fund’s expenses to the extent necessary to maintain the net annual operating expenses at 1.49%. Per the Prospectus dated January 28, 2015, the gross expense ratio is 1.76%. This agreement is in effect through February 1, 2017. Portfolio Update We made two changes of note to the Fund’s portfolio during the six month period.As mentioned in our previous letter, in early October we sold about half of the Fund’s position in Microsoft.The appreciation of the company’s stock price had outpaced the growth of its intrinsic value and increased the position’s size in the portfolio, which had become too large given the compressed discount between (stock) price and (intrinsic) value.We also slightly added to the stake in Coca-Cola Embonor as the strengthening dollar provided an opportunity to increase our ownership in the company at an attractive price.While this appreciation in the US dollar has increased the Fund’s purchasing power for potential foreign investments, it has both (i) adversely impacted the US dollar-translated earnings of several of the Fund’s businesses that earn, on a look-through basis, a majority of their profits abroad, and (ii) marked down the prices of the Fund’s foreign holdings in dollar terms. Overall, Mr. Market remains exuberant, and in general global equities continue to trade at prices that offer poor risk-reward profiles.We maintain a stable of “on-deck” businesses to which we can rapidly deploy capital when conditions 1 The Cook & Bynum Fund Shareholder Letter March 31, 2015 (Unaudited) change, and a further-strengthened dollar may give us some nearer-term opportunities in foreign-domiciled businesses.One of the many virtues of being a patient investor is that one’s opportunity set is not constrained by time. The Mystery of the Missing Goods A Brief Introduction to Price Controls Consumers see the price of a good as an expense and therefore price increases as a burden.Producers see prices as income and therefore price reductions as a threat.This healthy tension between buyers and sellers, signaled through prices, coordinates economic activity.When the quantity demanded by consumers at a certain price equals the quantity producers are willing to supply at that same price, the market for that good has reached equilibrium.Instead of this optimal result, at various times governments are persuaded to fix prices for the benefit of either consumers or producers.If the price is fixed below the equilibrium price (seemingly to the benefit of consumers), producers will not supply as much product as is demanded – leading to a shortage.When the price is too low to allocate a good to all the willing consumers, alternative methods must be used to decide who gets the good.This apportioning can be achieved through rationing, long lines, lottery, violence, etc.If the price is fixed too high, producers will supply more product than is demanded at that price, and the excess will inefficiently pile up or be wasted. Case Studies in Price Controls Venezuelan news accounts are increasingly highlighting the scarcity of basic foodstuffs and hygienic products in the country.The situation, which only continues to deteriorate, is a direct result of a series of government policies that are having dire consequences for the country.Continuing the programs of Hugo Chavez, the current regime, led by Nicolas Maduro, has maintained unsustainable levels of government spending to attract populist political support.The primary source of government revenue is the nationalized oil industry, so as the price of oil has fallen, deficits have exploded.Such fiscal irresponsibility has led to an inflation rate of over 64% per annum.Remarkably, the official exchange rate dictated by Maduro’s government 2 The Cook & Bynum Fund Shareholder Letter March 31, 2015 (Unaudited) remains unchanged at about 6.3 bolivars to the dollar for most imported goods and transactions.There exist two parallel official markets that supposedly allow certain transactions to occur at 12 or 196 bolivares per dollar, but the amounts allowed to be converted are too little to be useful for commerce.The black market rate, however, is over 272 bolivars to the dollar, meaning the real free-market value of the currency is barely 2% of the government-dictated value. As the real exchange rate diverges from the artificial government peg, economic actors outside of Venezuela ignore the fake exchange rate and demand US dollars for their goods.Retailers, whose revenues are in depreciated bolivars, must raise prices because of this requirement to pay dollars for their inventory.The government’s response has been to decry profiteering due to these increased prices (ignoring the actual costs of the goods for the retailer) and to impose price controls on basic goods like cooking oil, soap, and toilet paper.With both the capped prices and the artificial exchange rate, goods are required to be sold well below their real cost of procurement. Because they are being forced to lose money on every transaction, these importers simply quit providing the goods.Predictably, shortages have resulted, forcing distraught consumers to queue in multi-hour lines to try to buy – often unsuccessfully – even a small allotted quantity of their everyday necessities.The backlash has been intense, and consumers are nearing revolt.The government’s reaction has been to (i) cast blame on anyone or anything other than its own policies, and (ii) heavily police stores both to make sure price caps and rationing are enforced and to contain any fighting over price-controlled staples.This series of events illustrate how price controls have both destructive first order effects (shortages if too low, surpluses if too high) and equally pernicious higher-order effects (lines, violence, criminalization of formerly normal activities, use of force to impose the policies, etc.).It is instructive to note that shelves in Venezuela remain stocked with televisions, imported cheeses, and many other goods that are neither price controlled at retail nor subject to the 6.3 bolivar per dollar exchange peg. Readers of a certain age will remember living through one of the United States’ attempts at price controls in the not-too-distant past.Gas lines in the 1970’s were a product of our government’s foolish attempt to keep oil “affordable” during the 1970’s OPEC oil embargo.OPEC nations cut production, restricted sales to the United States (and others), and eventually nationalized many private oil businesses.To simplify slightly, the United States government limited the price of oil that had already been discovered.Predictably, this oil was withheld from the market, which led to shortages.The government’s response was to ration the amount of oil (and therefore gasoline) available to the states, even to the point of allowing gas purchases 3 The Cook & Bynum Fund Shareholder Letter March 31, 2015 (Unaudited) only on certain days based on the last digit of one’s license plate.The government went on to compound its mistakes by making the export of domestic oil illegal, which did not do much to help increase the supply but did turn a previously legal activity into a criminal one that then had to be policed.Not until price controls were removed did the price of gasoline move to its market-clearing level, with shortages vanishing soon thereafter. Because oil is among the most important goods in the world, having an unfettered, market-clearing price for it is important for the functioning of the global economy.Last summer, most market participants believed oil was correctly priced at around $100/barrel, as it had been trading near that level for several years.Scarcely six months later, oil traded at $45/barrel – and has only recently recovered to $58/barrelWe do not know which price is “correct,” but we doubt the ability of any body of “experts” to determine the right price of oil – just as US government representatives failed to get it right during the embargo. Price Controls & Money – Broader Implications Money is a good that acts as a medium of exchange in transactions as well as a temporary store of value; it is, in fact, arguably the most important good in an economy.Although it may not be natural to think about money in this way, like any other good it has a price, which is expressed in the yield curve – interest rates at each duration. Current Yield Curves for Selected Countries 4 The Cook & Bynum Fund Shareholder Letter March 31, 2015 (Unaudited) Politicians around the world have a long history of establishing central banks whose primary function is to set the price of money.Using a seemingly ever-expanding set of tools, these bankers manipulate interest rates to try to dial in the smooth upward trends they desire to see in their favorite macroeconomic aggregates – employment levels, GDP, inflation, etc.Central banks are generally administered by smart, well-intentioned economists, and we do not presume malice or incompetence on their part.But the job of assessing the correct price for bread, oil, or money at any given time is simply impossible for a committee.Prices are a function of the actions of all market participants responding to their particular set of constraints regarding resources and time preferences for consumption.And these participants continually change their decisions based on their unique opportunity costs.The yield curve in an unfettered market for money is simply a snapshot of the aggregated time preference of these individual actors in an economy.A committee trying to manipulate this curve to fit its preference suffers from two critical shortcomings.One, it lacks the perfect knowledge required to set the equilibrium yield curve.Two, by manipulating the curve, the committee’s choices change the market participants’ behavior in unpredictable ways, which either negates or compounds the manipulation or causes other unintended consequences in the economy.Betraying an underlying hubris in their personal ability to fix the correct price for money, these economists have forgotten Friedrich von Hayek’s observation, “The curious task of economics is to demonstrate to men how little they really know about what they imagine they can design.” Central bank interventions in the various world markets continue to impact global interest rates, as shown in this updated table of 10-year sovereign bond rates from our last letter: 5 The Cook & Bynum Fund Shareholder Letter March 31, 2015 (Unaudited) Through so-called “Quantitative Easing,” a technical euphemism for printing money to fund government expenditures, central banks – especially the Federal Reserve, the European Central Bank, the Bank of England, and Bank of Japan – have freely and aggressively created more than US$7 trillion worth of dollars, euro, pounds, and yen out of thin air to buy up government bonds in their respective currencies.As previously noted, this buying has driven both short-term and long-term interest rates to historic lows, including a series of bond issues being driven to negative prevailing rates.The central banks are setting price controls on the value of money. Ceteris paribus, if the price of money goes down (i.e. interest rates decline), the opportunity cost for all assets in that currency fall.Consequently, the prices of these assets should appreciate.Note that this decline in interest rates has no effect on the productivity of capital or labor.The market simply moves to reflect the current rate environment and its expectations.Accordingly, the primary effect of current major central bank policy has been to drive financial asset prices to new highs.Future returns from an asset are inversely correlated with the price paid for it, so this induced appreciation has reduced future investment returns. We are agnostic about the correct price of money, and it does vary.Central bankers might even get it right from time to time.But the current yield curve reflects negative real rates of return (nominal interest rates minus expected inflation), and we are certain that the world has a positive time preference for money.That is, people must be compensated to defer consumption, and this preference for current consumption requires real interest rates to be positive.While in a truly deflationary environment nominal interest rates can be negative, real interest rates must revert to positive in the long run. At some point the disjunction between a positive time preference and negative real rates must be resolved.History suggests that the resolution of this disjunction is likely to be painful, but we offer no expectations about the timing of such a resolution.In addition and perhaps most importantly, the rates of return currently offered by nearly every asset class are inadequate if risk-free, real interest rates revert to positive.Given this dearth of attractive opportunities, our cash position has naturally grown, but we expect to deploy this cash rapidly and profitably when this disjunction is resolved.In the interim, we are unwilling to imperil capital in overvalued securities where rates of return are insufficient for the risks taken.We are grateful that our investors share this preference for doing what makes sense in the long run.It would be much more difficult for us to fulfill our fiduciary duty if we felt pressured to chase short-term performance thereby risking permanent losses of capital. 6 The Cook & Bynum Fund Shareholder Letter March 31, 2015 (Unaudited) Closing Thank you for placing both your trust and your assets with The Cook & Bynum Fund.We invest substantially all of our liquid net worth alongside our investors to align, as closely as possible, our incentives with your goals.We eschew leverage to minimize risk and to maximize long-term returns.We make concentrated investments when we feel that risk is low and potential returns are high, recognizing that bigger stakes can be taken when outcomes are more certain.In the hope of avoiding permanent losses of capital, we insist that each of our holdings trades at a discount to its intrinsic value, and we never feel pressured to make an investment.If you are happy with the service that you have received to date, we encourage you to expand your existing relationship with us.Additional information about our firm and this mutual fund can be found at www.cookandbynum.com/cobyx. Respectfully, Richard P. Cook J. Dowe Bynum 7 The Cook & Bynum Fund Manager Commentary March 31, 2015 (Unaudited) As of March 31, 2015, the unaudited net asset value (NAV) attributable to the 8,750,133 shares outstanding of The Cook & Bynum Fund (“Fund”) was $15.06 per share.This NAV compares with an audited NAV of $16.05 per share as of the Fund’s Annual Report dated September 30, 2014.Fund performance since inception appears in the table below. Growth of a Hypothetical $10,000 Investment Inception through 3.31.15 Average Annual Total Return 1 Year 3 Year Since Inception(1) The Cook & Bynum Fund 1.62% 6.50% 10.77% S&P 500 Index(2) 12.73% 16.11% 17.50% Fund inception date of July 1, 2009. The Standard & Poor’s 500 Index (S&P 500) is an unmanaged index containing common stocks of 500 industrial, transportation, utility, and financial companies, regarded as generally representative of the U.S. stock market.The index return reflects the reinvestment of income dividends and capital gain distributions, if any, but does not reflect fees, brokerage commissions, or other expenses of investing.You cannot invest directly in an index. As of March 31, 2015 the gross and net expense ratios of the Fund were 1.75% and 1.49%, respectively. Cook & Bynum Capital Management, LLC, the Fund’s adviser, has contractually agreed to reduce fees and/or reimburse the Fund’s expenses to the extent necessary to maintain the “Net Annual Operating Expenses” at 1.49%. This agreement is in effect through February 1, 2017. Average annual total returns reflect reinvestment of all dividends, capital gains distributions, all contractual fee 8 The Cook & Bynum Fund Manager Commentary March 31, 2015 (Unaudited) waivers in effect, and any contractual expense reimbursements. Without these waivers and reimbursements, performance would have been lower. Past performance is not indicative of future results and current performance may be lower or higher than the performance quoted. Investment return and principal value will fluctuate and shares, when redeemed, may be worth more or less than their original cost. The total returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Many factors affect performance including changes in market conditions in response to economic, political, or financial developments. To obtain the most recent month-end performance, please call the Fund’s toll-free number at 1-877-839-COBY (2629). Cook & Bynum Capital Management, LLC (“CBCM” & “we”), the Fund’s “Manager,” believes that the Fund’s performance over any brief period is meaningless given CBCM’s long-term investment strategy.We attempt to buy businesses at a substantial discount to our appraisal of their intrinsic values, and there is no guarantee that quoted prices will reflect these appraisals over any short period of time.Additionally, CBCM’s approach to concentrate the Fund’s holdings in our best ideas could result in higher short-term volatility relative to the S&P. The following chart shows the asset and geographic allocations as a percentage of net assets.Holdings are subject to change without notice and at CBCM’s sole discretion. Asset and Geographic Allocation as of 3.31.15 9 The Cook & Bynum Fund Manager Commentary March 31, 2015 (Unaudited) Portfolio Changes for the six months ended 3.31.15 New Holdings Eliminations None Coca-Cola Embonor – Class A We sold the Fund’s Class A shares of Coca Cola Embonor during the period, which represented only 0.1% of the Fund’s assets.We decided from a liquidity perspective that it was better for the Fund to only own Embonor’s more liquid Class B shares, which continue to be a core holding at 4.6% of the Fund’s total assets (as of 3/31/15).We hope to continue to be shareholders in this business for some time to come. In early October, we sold roughly half of the Fund’s position in Microsoft as appreciation reduced the stock’s discount to our assessment of its intrinsic value and made the holding too large of a position in the portfolio at the prevailing stock price.This transaction was the only meaningful change to the Fund’s portfolio. Performance Contribution Walmart was the best performing holding during the period followed by a much smaller gain in Berkshire Hathaway.The largest decliner during the period was Microsoft, which remains a sizeable holding for the Fund even after we trimmed the position in October.Arca Continental also meaningfully declined, as a big drop in the price of the peso overwhelmed an increase in the stock’s nominal price.Coca Cola, Proctor & Gambleand Coca Cola Embonor also contributed negatively to the Fund’s performance. Shareholders should be advised that the positions described above may no longer be owned by the Fund subsequent to the end of the fiscal period, and additional securities may have been purchased that are not yet required to be disclosed. The Fund’s policy is to not disclose positions except when required by relevant law or regulation in order to protect shareholders. Fund assets are only invested in equity or debt securities to the extent that CBCM believes that we are able to find businesses with appropriate risk/reward profiles. To the extent that CBCM is unable to identify qualifying securities, we will hold any allowable amount of cash or other liquid, low-risk securities. Such securities (i.e. U.S. Government obligations of 3 months or less) are a strategic asset that allows us to preserve capital to deploy when suitable equity investments 10 The Cook & Bynum Fund Manager Commentary March 31, 2015 (Unaudited) present themselves. At period end, the Fund had 42.2% of its net assets invested in cash or cash equivalents (cash, money market fund, or U.S. Treasury Bills). CBCM anticipates that this percentage of assets invested in cash equivalents is higher than the average will be over time, but we will not buy other securities without the appropriate return profile and discount to our appraisal of their intrinsic value. There is no guarantee that such a liquidity position will not negatively affect the Fund’s returns in a rising market, and past performance is not a guarantee of future results. The Fund’s portfolio managers and their spouses have a significant personal stake in the Fund. Your portfolio managers do not invest with outside managers or hold individual stocks. Certain Trustees or Officers of the Cook & Bynum Funds Trust are also Members of CBCM. An investor should consider investment objectives, risks, charges and expenses carefully before investing. To obtain a prospectus, which contains this and other information, call 1-877-839-COBY or visit www.cookandbynum.com/cobyx. Read the prospectus carefully before investing. 11 The Cook & Bynum Fund Disclosure of Fund Expenses March 31, 2015 (Unaudited) Expense Example As a shareholder of The Cook & Bynum Fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the period from October 1, 2014 through March 31, 2015. Actual Expenses The table below provides information about actual account values and actual expenses. You may use the information below, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 ending account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other mutual funds. To do so, compare the 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemptions fees, sales charges (loads), or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 12 The Cook & Bynum Fund Disclosure of Fund Expenses March 31, 2015 (Unaudited) Expenses Beginning Ending Paid During Account Account the Period Annualized Value Value 10/1/2014 to Expense 10/1/14 3/31/15 3/31/2015(1) Ratio Actual Fund Return 1.49% Hypothetical Fund Return (5% return before expenses) 1.49% Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account values over the period, multiplied by the number of days in the most recent fiscal half year (182), then divided by 365. 13 The Cook & Bynum Fund Schedule of Investments March 31, 2015 (Unaudited) Description Shares Value DOMESTIC COMMON STOCKS (44.0%) Household Products (3.4%) Procter & Gamble Co. $ Hypermarkets and Supercenters (14.2%) Wal-Mart Stores, Inc. Multi-Sector Holdings (5.4%) Berkshire Hathaway, Inc. – Class B(1) Soft Drink Manufacturing (11.2%) Coca-Cola Co. Software (9.8%) Microsoft Corp. TOTAL DOMESTIC COMMON STOCKS (Cost $41,062,005) $ FOREIGN COMMON STOCKS (13.8%) Soft Drink Bottling and Distribution (13.8%) Arca Continental SAB de CV(1) $ Coca Cola Embonor – Class B TOTAL FOREIGN COMMON STOCKS (Cost $15,500,249) $ See accompanying Notes to Financial Statements. 14 The Cook & Bynum Fund Schedule of Investments March 31, 2015 (Unaudited) Principal Description Amount Value SHORT-TERM INVESTMENTS (41.8%) U.S. TREASURY BILLS (41.8%) 0.000%, 04/02/2015(1) $ $ 0.000%, 04/30/2015(1) TOTAL SHORT-TERM INVESTMENTS (Cost $55,049,830) $ TOTAL INVESTMENTS (99.6%) (Cost $111,612,084) $ TOTAL CASH INCLUDING FOREIGN CURRENCY (0.4%) TOTAL OTHER ASSETS LESS LIABILITIES (0.0%)(2) NET ASSETS (100.0%) $ Non-income producing security. Less than 0.05% Common Abbreviations: SAB de CV – Sociedad Anonima Bursatil de Capital Variable is a Spanish Capital Company For Fund compliance purposes, the Fund’s industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or ratings group indexes, and/or they may be defined by Fund management. This definition may not apply for purposes of this report, which may combine sub-classifications for reporting ease. Industries are shown as a percentage of net assets. See accompanying Notes to Financial Statements. 15 (This Page Intentionally Left Blank.) 16 The Cook & Bynum Fund Statement of Assets and Liabilities March 31, 2015 (Unaudited) ASSETS: Investments, at value (cost $111,612,084) $ Cash Foreign currency, at value (cost $69,638) Receivable for capital shares sold Dividends and interest receivable Prepaid expenses Total Assets LIABILITIES: Payable for capital shares redeemed Accrued investment advisory fees, net of waiver Other payables and accrued expenses Total Liabilities Net Assets $ COMPOSITION OF NET ASSETS: Paid-in capital $ Accumulated undistributed net investment loss ) Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation (depreciation) on investments and foreign currency translation Investments securities Foreign currency translation ) Net Assets $ Shares of common stock outstanding (unlimited number of shares authorized) Net Asset Value Per Share $ See accompanying Notes to Financial Statements. 17 The Cook & Bynum Fund Statement of Operations For the Six Months Ended March 31, 2015 (Unaudited) INVESTMENT INCOME: Dividends $ Interest Total Investment Income EXPENSES: Investment adviser fees Fund accounting and administration fees Transfer agent fees and expenses Federal and state registration fees Legal fees Trustee fees Custody fees Insurance fees Service fees Auditing and tax fees Printing fees Chief compliance officer fees Miscellaneous expense Total expenses before reimbursement Less fees reimbursed by investment advisor ) Net Expenses Net Investment Loss ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain on: Investment securities Foreign currency transactions Total Net change in unrealized depreciation on: Investments securities ) Foreign currency translation ) Total ) Net Realized and Unrealized Loss on Investments and Foreign Currency Transactions ) Net Decrease in Net Asset from Operations $ ) See accompanying Notes to Financial Statements. 18 The Cook & Bynum Fund Statements of Changes in Net Assets For the Six Months Ended For the March 31, Year Ended September 30, (Unaudited) FROM OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation (depreciation) on investments and foreign currency translation ) Net Decrease in Net Assets from Operations ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income — ) From net realized losses ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS (NOTE 6): Proceeds from shares sold Dividends reinvested Value of shares redeemed ) ) Net Increase (Decrease) Resulting from Capital Transactions ) Redemption fees Net Increase (Decrease) in Net Assets ) NET ASSETS: Beginning of period End of period* $ $ *Including accumulated undistributed net investment loss of $ ) $ ) See accompanying Notes to Financial Statements. 19 The Cook & Bynum Fund Financial Highlights For a share outstanding throughout the periods indicated For the Six Months Ended March 30, (Unaudited) Net Asset Value – Beginning of Period $ Income from Investment Operations Net investment loss(1) ) Net realized and unrealized gain on investments and foreign currency transactions and translations(1) ) Total Income from Investment Operations ) Distributions to Shareholders Net investment income — Net realized gains ) Total Distributions ) Capital Share Transactions Redemption fees added to paid-in capital — Total Capital Share Transactions — Net Asset Value – End of Period $ Total Return -2.62 %(3) Ratios and Supplemental Data: Net assets, at end of period (000s) $ Ratios to average net assets: Expenses including reimbursement/waiver %(4) Expenses excluding reimbursement/waiver %(4) Net investment loss including reimbursement/waiver )%(4) Net investment loss excluding reimbursement/waiver )%(4) Portfolio turnover rate 1 %(3) Calculated using average shares outstanding. Less than $0.005 per share. Not annualized. Annualized. See accompanying Notes to Financial Statements. 20 The Cook & Bynum Fund Financial Highlights For a share outstanding throughout the periods indicated For the For the For the For the For the Year Ended Year Ended Year Ended Year Ended Year Ended September 30, September 30, September 30, September 30, September 30, $ ) — — ) — ) — $ % $ % )% )% )% )% )% )% )% )% )% )% 6
